Citation Nr: 0609990	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-21 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for post-
concussion syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to a compensable evaluation for a service-
connected scar of the forehead.

4.  Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran's service-connected post-concussion syndrome 
is manifested by no more than subjective complaints of 
headaches and dizziness, but not by dementia or by 
neurological disabilities such as hemiplegia, epileptiform 
seizures, or facial nerve paralysis.

2.  The veteran's PTSD has been shown to be manifested by no 
more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
occasional panic attacks of less, chronic sleep impairment, 
and mild memory loss.  

3.  The veteran's scar of the forehead has been shown to be 
asymptomatic and no more than slightly disfiguring, with none 
of the characteristic signs of disfigurement.

4.  The preponderance of the evidence is against a finding 
that the veteran has a current eye disorder that is related 
to his military service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post-concussion syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8045, 38 C.F.R. § 4.130, Diagnostic Code 9304 (2005).

2.  The criteria for the assignment of an initial disability 
rating in excess of 30 percent for the service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
4.7, 4.130 including Diagnostic Code 9411 (2005).

3.  The criteria for a compensable rating for the scar of the 
left forehead have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002); 38 
C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800-7805 
(2005).

4.  Service connection for an eye disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3310. (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); see also Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  With respect to the claim 
of entitlement to service connection for an eye disorder, the 
Board notes an evidence development letter dated in August 
2001, which was issued prior to the initial adjudication of 
this claim.  In that letter, the RO advised the veteran of 
the evidence needed to substantiate this claim, and of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  Thereafter, in a June 2003 letter, the RO 
once again advised the veteran of the evidence needed to 
substantiate this claim, and of his and VA's responsibilities 
under the VCAA.  

Despite the inadequate notice provided to the veteran on the 
disability evaluation and effective date elements of the 
service connection claim, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection for 
an eye disorder, any questions as to the appropriate 
disability evaluation or effective date to be assigned are 
rendered moot.  

With respect to the claims of entitlement to increased 
ratings for post-concussion syndrome and for a scar of the 
forehead, the Board again notes the August 2001 evidence 
development letter in which the RO advised the veteran of the 
evidence needed to substantiate these claims, and of his and 
VA's responsibilities under VCAA.  Such notice was once again 
provided by the RO in the June 2003 letter.  

Despite the inadequate notice provided to the veteran on the 
effective date element of these claims, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision, as the Board concludes below that the 
preponderance of the evidence is against those claims.  See 
Bernard, 4 Vet. App. at 394.  In essence, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  

With respect to the claim for an increased rating for PTSD, 
the Board notes that the veteran was provided VCAA notice on 
the service connection elements of his original claim in 
August 2001, subsequent to the initial decision awarding the 
veteran service connection for PTSD and assigning a single 30 
percent disability rating.  Thus, the claim for an increased 
disability rating for PTSD constitutes a "downstream" 
issues.  See Grantham v. Brown, 14 F.3d 1156 (Fed. Cir. 
1997).  In the August 2001 letter, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  

However, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard, 4 Vet. App. at 394 (1993).  In this regard, the 
Board notes that the veteran was subsequently provided 
another VCAA notice letter in June 2003 advising him of the 
evidence needed to substantiate the claim for a higher 
initial rating for PTSD.  In addition, the June 2003 
Statement of the Case, and the Supplemental Statements of the 
Case dated in August 2003 and July 2005, informed the veteran 
of evidence considered in adjudicating this claim, the 
reasons and bases for the denial of this claim, and the laws 
and regulations considered in adjudicating this claim.  

Therefore, the Board believes the content of the notice 
provided to the veteran substantially complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate the claim for a higher 
initial rating for PTSD.  As to the failure to advise the 
veteran as to the effective date element of this claim, the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for higher initial rating 
for PTSD; thus, any questions as to the appropriate effective 
date to be assigned are rendered moot.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  In particular, the Board notes 
that the RO has obtained the treatment records identified by 
the veteran from both a VA medical center and a private 
physician, and that the RO arranged for him to undergo VA 
examinations in regard to each of the disabilities at issue.  
Accordingly, the Board finds that VA has satisfied its duty 
to assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II. Entitlement to an increased evaluation for post-
concussion syndrome, currently evaluated as 10 percent 
disabling

The Board believes that a brief discussion as to the history 
of the veteran's service-connected post-concussion syndrome 
would be useful to understanding the nature of that 
disability.  In this regard, the Board notes the veteran's 
service medical records, which show that he sustained a mild 
cerebral concussion due to an enemy mortar blast in December 
1944.  He was hospitalized for 10 days at the 57th Evacuation 
Hospital.  

In a report of medical examination completed at separation in 
December 1945, it was noted that the veteran had a history of 
a concussion one year before.  Neurological examination 
reportedly showed no evidence of post-concussion syndrome.

In a December 1945 rating decision, the RO awarded service 
connection for the residuals of a concussion and assigned a 
noncompensable rating.  In a March 1947 rating decision, the 
RO granted an increased rating of 10 percent for this 
disability because a VA examination conducted during the 
previous month had revealed that the veteran experienced 
occasional headaches.

During a subsequent VA examination in March 1948, the veteran 
complained of severe headaches that occurred regularly, and 
that ached "all over."  He also reported that his eyes 
sometimes hurt as well, and that he saw small spots in both 
eyes.  Neurological and visual examination were essentially 
found to be normal.  The examiner noted a diagnosis of 
traumatic encephalopathy, mild, with migrainous symptoms.  

In a March 1948 rating decision, the RO granted an increased 
rating of 30 percent for the veteran's service-connected 
residuals of a concussion manifested by traumatic 
encephalopathy.  

During another VA examination conducted in May 1955, the 
veteran reported that he experienced headaches, which 
occurred mostly in the afternoon or upon physical exertion.  
He indicated that he could go several months without 
headaches, but that when one started it could last several 
weeks.  He explained that his right eye would also ache, and 
that it would water and then become very dry.  Examination of 
the cranial nerves was essentially negative.  Similarly, 
visual examination was found to be normal.  The examiner 
noted a diagnosis of a history of post-concussion syndrome 
with negative neurological examination.

In a May 1955 rating decision, the RO decreased the 
disability rating assigned for the service-connected 
disability from 30 percent to 0 percent.  In a subsequent 
July 1976 rating decision, the RO granted an increased rating 
of 10 percent for the veteran's post-concussion syndrome 
under diagnostic codes 8045-9304.  This decision was based on 
a recent VA examination that had shown no neurological or 
visual deficits, but in which the veteran had reported 
complaints of headaches, dizziness, nervousness, and 
irritability.

The veteran's is now seeking an increased rating for his 
service-connected post-concussion syndrome, which is still 
rated as 10 percent disabling under diagnostic codes 8045-
9304.  The veteran's appears to be contending that his 
headaches are more severe than is contemplated by the current 
10 percent rating.  He also appears to be contending that his 
post-concussion syndrome is now manifested by cognitive 
difficulties, such as forgetfulness and disorientation.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating brain disease due to trauma under Diagnostic 
Code (DC) 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under DC 9304, 
dementia due to head trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under DC 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. Part 4, § 4.124a, DC 8045.

Having reviewed the complete record, the Board finds the most 
probative evidence of record regarding the current severity 
of the veteran's post-concussion syndrome to be the report of 
the VA brain disease examination conducted in August 2002.  
During that examination, the veteran reported that he 
experienced ongoing headaches most of the time, particularly 
over the right side of the head.  However, his chief 
complaint was that he was experiencing memory problems, which 
included forgetting things, getting lost, and not remembering 
where he was.  The examiner concluded from the veteran's 
description that these appeared to be recent problems.  The 
examiner explained that, although memory problems were noted 
in medical records from the 1950's, there was no previous 
mention of the veteran ever having gotten lost.  The veteran 
also made a vague reference to incoordination, which he 
described as being unable to walk in a straight line.

Examination revealed that the veteran's gait was normal.  
With respect to toe walking and heel walking, it was noted 
that he initially demonstrated some balance problems, but was 
able to recover and heel-to-toe walk.  The examiner noted an 
impression of mild concussion in 1944 with current symptoms 
of intermittent headaches, vague spells only remotely 
suggestive of the possibility of seizures, memory 
difficulties, but with some recent episodes suggestive of 
dementia probably coincident with aging.  The examiner 
indicated that a CT scan of the head and an EEG would be 
obtained to assess whether there was any evidence of actual 
residuals of brain trauma.

In an addendum dated in September 2002, the examiner noted 
that the EEG had been normal, and that the CT had shown no 
residuals of trauma.  The examiner found that it did show 
cerebral atrophy consistent with age.  Therefore, the 
examiner concluded that the veteran's head trauma was not the 
cause of his memory and related difficulties, and that the 
trauma was not the cause of any current neurological 
problems.  The examiner further concluded that the headaches 
must be considered post-traumatic in nature and related to 
the concussive injury given documented long-standing history.

In light of these findings, the Board concludes that the 
veteran's post-concussion syndrome is manifested by 
subjective complaints of headaches, which is already 
contemplated in the 10 percent rating currently assigned.  
The Board further finds that the preponderance of the 
evidence is against concluding that the veteran's post-
concussion syndrome is manifested by multi-infarct dementia 
or by neurological disabilities, such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis, so as to 
warrant a higher evaluation.

The Board notes that the findings of the August 2002 VA 
examiner are consistent with those noted in the report of a 
September 2001 psychological evaluation in which it was noted 
that the veteran was complaining of forgetfulness, and the 
examiner indicated may be experiencing some age-related 
cognitive decline.  

However, the Board has considered medical evidence of record 
that suggests that the veteran's current cognitive 
difficulties are related to his concussion injury.  In 
particular, the Board notes the report of an August 2003 
psychological evaluation that was conducted to determine the 
veteran's current cognitive status.  Based on presentation 
and history, the examiner noted an impression of dementia, 
not otherwise specified, with a etiological differential 
consisting of a history of closed head injury, the long-term 
effects of PTSD on memory, comorbid Alzheimer's disease, and 
possible A-fib or vascular component.  The examiner noted 
that, while the contribution of his head injury cannot be 
determined at this point, a significant concussion is more 
likely than not to increase the risk of later cognitive 
decline such as Alzheimer's disease.  

Although this examiner conducted psychologist testing, there 
is no indication that the examiner reviewed the results of 
the CT scan and EEG that were performed in August 2002.  
Consequently, the Board finds the conclusions of the VA 
psychologist to be less probative than those of the VA 
physician who reviewed the results of those diagnostic 
studies, and explained in the September 2002 addendum that 
they revealed no evidence of residual brain trauma.  As noted 
above, the examiner further indicated that the tests did 
reveal evidence of age-related cerebral atrophy.

For these reasons, the Board concludes that the preponderance 
of the evidence is against finding that the veteran's 
cognitive difficulties, which have been characterized 
primarily as memory problems, are manifested of his service-
connected post-concussion syndrome.  As noted, the Board 
finds that the most probative medical evidence of record has 
shown these symptoms to be manifestations of age-related 
cognitive decline, rather than his service-connected 
disability.

The Board notes that the veteran has occasionally reported 
complaints of dizziness accompanying his headaches.  However, 
such subjective complaints are already contemplated by the 10 
percent disability rating currently assigned under DC 8045.

In summary, the Board finds that the preponderance of the 
evidence is against granting an evaluation in excess of 10 
percent for the service-connected post-concussion syndrome.  
Accordingly, based on the evidence of record, the benefit 
sought on appeal is denied.

III. Entitlement to an initial evaluation in excess of 30 
percent for PTSD

The veteran is also seeking an increased rating for his 
service-connected PTSD, which is currently evaluated as 30 
percent disabling under DC 9411.  The veteran has reported 
that his PTSD is primarily manifested by symptoms such as 
depression, anxiety, and nervousness.  He also appears to be 
contending that his reported memory loss and other cognitive 
difficulties may be related to his service-connected PTSD.

As noted above, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco, 7 Vet. App. at 58.

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The criteria of DC 9411 for each level of disability in 
excess of 30 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an initial 
rating in excess of 30 percent evaluation under 38 C.F.R. § 
4.130, DC 9411.

In this regard, the Board found the most probative evidence 
to be the veteran's VA treatment records since 2000 and the 
report of a VA examination conducted in August 2002.

In particular, the Board notes the VA treatment records, 
which reveal that, throughout 2000 and 2001, he received 
periodic counseling with a clinical social worker.  In an 
October 2000 progress note, it was noted that the veteran 
still struggled with anxiety when issues triggered war 
memories.  He explained that reading news about war or 
violence triggered episodes of nervousness, shakiness, 
weakness, and loss of appetite.  It was noted that these 
episodes can last one to three days at a time.  It was also 
noted that the was forgetful at times, and that his primary 
problem was his fear that he may develop Alzheimer's as his 
mother did.  The examiner indicated that the veteran was 
currently working as a crossing guard at a middle school, and 
that he found the children to be good medicine for his 
problems.  Examination revealed normal speech with no 
evidence of increased cognitive problems.  His mood was found 
to be slightly depressed.

A subsequent clinical record dated in January 2001 reveals 
that his mood was again found to be slightly depressed.  
Examination was otherwise negative.  During a July 2001 
counseling session, the veteran reported that he sometimes 
became disoriented at home and would forget where the kitchen 
was.  Examination revealed that his affect was constricted 
and that his mood was slightly depressed.  

A psychological evaluation conducted in September 2001 shows 
that the veteran reported episodes of dizziness that could 
prevent him from continuing his work as a crossing guard.  It 
was noted that he had retired at age 60 from his job as a 
liquor salesman, but that he enjoyed continuing to work as a 
crossing guard.  The examiner found the veteran to be anxious 
about his health and continuing ability to work, somatically-
focused, and describing significant symptomatology similar to 
cases of PTSD with respect to his description of his military 
service.  The examiner determined that the veteran's self-
reported difficulties are associated with a history of 
anxiety, PTSD, and obsessive traits, but that there may also 
be some age-related cognitive decline.  The examiner noted a 
global assessment of functioning (GAF) score of 70.

In August 2002, the RO arranged for the veteran to undergo a 
VA PTSD examination.  The veteran reported having problems 
with forgetfulness, and described an episode from two years 
ago in which he got lost within two blocks of his home.  He 
also reported that his sleep was sometimes good and sometimes 
not good.  It was noted that he experienced nightmares or bad 
dreams of his military experiences about once a month, and 
that he would awake from these dreams sweaty and shaky.  He 
also reported intrusive thoughts, but no concerns about anger 
or irritability.

Examination revealed that the veteran's immediate, recent, 
and remote memory was good, although there were subjective 
reports of forgetfulness.  His speech was described as slow 
and persistently vague, and his thought process contained 
some rambling.  However, the veteran could be goal directed 
when focused by the examiner, and there was no evidence of 
delusions, ideas of reference, feelings of unreality, or 
suicidal or homicidal ideation.  His concentration and 
judgment were found to be good, but his insight poor.  The 
examiner noted that his mood was depressed and his range of 
affect was restricted.  It was noted that the veteran had 
been married for 55 years and reported good relationships 
with his spouse and children.  The examiner noted that most 
of his friends were deceased, but that he did reported having 
one friend left.  The examiner indicated that the veteran 
continued to work as a crossing guard 20 hours a week because 
he enjoyed it.  The examiner noted a diagnosis of PTSD, and 
assigned a GAF score of 65 currently and for the past year.

Thereafter, in August 2003, the veteran also underwent a 
psychological evaluation to determine his current cognitive 
status.  Based on presentation and history, the examiner 
noted an impression of dementia, not otherwise specified, 
with a etiological differential consisting of a history of 
closed head injury, the long-term effects of PTSD on memory, 
comorbid Alzheimer's disease, and possible A-fib or vascular 
component.  The examiner noted that, while the contribution 
of his head injury cannot be determined at this point, a 
significant concussion is more likely than not to increase 
the risk of later cognitive decline such as Alzheimer's 
disease.  

Subsequent VA clinical notes show that he continued to 
complain of some memory problems.  It was also repeatedly 
noted that the veteran's mood appeared to be slightly 
depressed, and occasionally noted that his affect was 
constricted.

In light of this evidence, the Board finds that the veteran's 
PTSD has been shown to be manifested by no more than 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as: depressed mood, anxiety, occasional panic 
attacks of less, chronic sleep impairment, and mild memory 
loss.  

The Board notes that there is medical evidence of record 
suggesting that the veteran's memory loss complaints are 
related to his service-connected PTSD.  However, as discussed 
in detail above, the Board believes that the veteran's memory 
loss has been shown to primarily be manifestations of age-
related cognitive difficulties.  In essence, although a VA 
psychologist noted in the report of an August 2003 evaluation 
that the veteran's cognitive complaints had an etiological 
differential consisting of a history of closed head injury, 
the long-term effects of PTSD on memory, comorbid Alzheimer's 
disease, and possible A-fib or vascular component, the Board 
found the most probative evidence of record regarding the 
etiology of these complaints to be the findings of the August 
2002 VA physician who reviewed the results of a CT scan and 
EEG, and found that his memory problems were due to age-
related cerebral atrophy.

However, even if the veteran's reported memory problems were 
presumed to be manifestations of his service-connected PTSD, 
the Board finds that the degree of memory loss reported by 
the veteran is already contemplated by the 30 percent rating 
assigned under DC 9411.  In this regard, the Board notes that 
the veteran's VA treatment records dated between 2000 and 
2002 contain subjective complaints of occasional forgetful 
and disorientation, but no objective findings of short-term 
or long-term memory loss.  Similarly, although the veteran 
reported during his August 2002 VA examination that he had 
gotten lost within two blocks of his home two years before, 
the examiner specifically noted that his immediate, recent, 
and remote memory had been shown to be good on examination.  

Furthermore, with respect to the August 2003 psychological 
examination that showed evidence of cognitive deficiencies, 
the Board finds that the results of this examination did not 
show that these deficiencies are so severe as to cause 
difficulty experiencing complex commands, impaired judgment, 
or impaired abstract thinking, so as to warrant an increased 
rating of 50 percent under DC 9411.  Also, although some 
memory problems were demonstrated, the examination did not 
demonstrate that his memory loss was so severe as to allow 
for retention of only highly learned material, as 
contemplated by the criteria for a 50 percent rating under DC 
9411.

In short, even if the veteran's memory problems and other 
cognitive difficulties were shown to be attributable to his 
service-connected PTSD, the Board finds that the degree of 
symptomatology experienced by the veteran is already 
contemplated by the 30 percent rating assigned under DC 9411.

In closing, the Board notes that consideration has been given 
as to whether the veteran is entitled to a "staged" rating 
for his service-connected disorder as prescribed by the Court 
in Fenderson.  As discussed in detail above, however, the 
evidence establishes that the veteran's PTSD meets the 
criteria for no more than a 30 percent rating throughout the 
entire course of this appeal.

IV. Entitlement to a compensable evaluation for a service-
connected scar of the forehead

The veteran is also seeking a compensable rating for a scar 
that he incurred when he sustained a concussion in December 
1944.  

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective on August 30, 2002. 67 Fed. Reg. 49,590 
(July 31, 2002).

The Board notes in passing that the veteran was provided 
notice of change in regulations in the June 2003 Statement of 
the Case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393- 394(1993).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application").

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments, and, indeed, the final rule states: "This 
amendment is effective August 30, 2002." See 67 Fed. Reg. 
49,590 (July 31, 2002).  Consequently, the Board finds that 
the revised criteria may be applied only to the period since 
August 2002, as it cannot be applied retroactively.

The veteran's service-connected forehead scar is currently 
rated as noncompensable under 38 C.F.R. § 4.118, DC 7800.

Under the former version of 38 C.F.R. § 4.118, DC 7800, a 
noncompensable evaluation was warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation required that such a scar be moderately 
disfiguring.  A 30 percent evaluation required that the scar 
be severely disfiguring.

A 50 percent evaluation required that the scarring result in 
complete or exceptionally repugnant deformity of one side of 
the face or in marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, DC 7800 (effective prior to Aug. 30, 
2002).

Under the amended version of DC 7800 (disfigurement of the 
head, face, or neck), with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; 
with six or more characteristics of disfigurement will be 
rated as 80 percent disabling.

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent.  With one characteristic of disfigurement the 
disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
DC 7800 (2005).

The eight characteristics of disfigurement under the new code 
are: skin indurated and inflexible in an area exceeding six 
square inches; underlying soft tissue missing in an area 
exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc)in an area exceeding 
six square inches; skin hypo- or hyperpigmented in an area 
exceeding six square inches; scar adherent to the underlying 
tissue; surface contour of scar elevated or depressed on 
palpation; scar at least one-quarter inch in length; or scar 
five or more inches in length.  38 C.F.R. § 4.118, DC 7800, 
Note (1).

Under the old rating criteria, effective prior to August 30, 
2002, for superficial scars that were tender and painful on 
objective demonstration, a 10 percent evaluation was 
warranted under 38 C.F.R. § 4.118, DC 7804 (2002).  
Superficial and poorly nourished scars with repeated 
ulceration, warranted a 10 percent evaluation under 38 C.F.R. 
§ 4.118, DC 7803 (2002).

Under the revised rating criteria, a 10 percent rating is 
applicable under DC 7804 (2004) for scars that are 
superficial, painful on examination. A superficial scar is 
one not associated with underlying soft tissue damage. 
Superficial and poorly nourished scars with repeated 
ulceration continue to warranted a 10 percent evaluation 
under 38 C.F.R. § 4.118, DC 7803 (2004). Other scars are 
still to be rated based on limitation of function of the part 
affected under DC 7805 (2004).

In this instance, the Board finds that the preponderance of 
the evidence is against granting a compensable disability 
rating for the service-connected forehead scar.  In this 
regard, the Board believes the most probative evidence of 
record to be the report of the VA brain disease examination 
conducted in August 2002.  In this report, the scar was 
described as a deep crease over the right frontal region, 
which was 1 cm. in length with no evidence of erythema or 
irritation.  The scar was also found to be about 1.5 to 2 mm. 
deep, and not tender to pressure.  The examiner specifically 
found that the scar was not painful, sensitive, or otherwise 
symptomatic.  This report was accompanied by three color 
photograph of the veteran's scar, taken at various distances.

In short, the veteran's service-connected scar has been shown 
to be essentially asymptomatic.  Consequently, the Board 
finds that compensable ratings are not warranted under 
diagnostic codes 7803, 7804, or 7805.  Furthermore, the scar 
has been shown to be only 1 cm. in length, and about 1.5 to 2 
mm. deep.  Thus, the scar has not been shown to be manifested 
by any of the characteristics of disfigurement as set forth 
under the new version of DC 7800 so as to warrant a 
compensable rating under that code.  Similarly, in light of 
the VA examiner's findings, as well as the color photographs 
associated with the report, the scar has not been shown to be 
more than slightly disfiguring so as to warrant a compensable 
rating under the old version of DC 7800.  

The Board notes that, since the August 2002 VA examination, 
the veteran has not identified any specific manifestations of 
his service-connected scar that he believes may support the 
assignment of a compensable disability rating.  Moreover, 
subsequent reports of VA examinations and outpatient clinical 
records are negative for any evidence of the scar having 
become symptomatic.

In summary, the Board finds that the preponderance of the 
evidence is against granting a compensable disability rating 
for the service-connected scar of the forehead.  Accordingly, 
the benefit sought on appeal is denied.

V. Entitlement to service connection for an eye disorder

The veteran is also seeking service connection for a right 
eye disability.  He appears to be contending that he has a 
current right eye disability that is directly related to 
injuries sustained to the right eye during the mortar blast 
in December 1944.  He also appears to be contending that he 
has a current right eye disability that may have developed 
secondary to his service-connected post-concussion syndrome.

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310. The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As discussed in detail above, the veteran sustained a mild 
cerebral concussion due to an enemy mortar blast in December 
1944.  These records also show that foreign bodies were found 
in the right eye, and that he sustained a temporary decrease 
in visual acuity.  Specifically, it was noted that his visual 
acuity temporarily decreased to 20/400 in the right eye, 
although physical examination at separation revealed his 
visual acuity to be 20/20 in the right eye.

During a subsequent VA examination in March 1948, the veteran 
complained of severe headaches that occurred regularly, and 
that ached "all over."  He also reported that his eyes 
sometimes hurt as well, and that he saw small spots in both 
eyes.  However, visual examination was essentially found to 
be normal.  During another VA examination conducted in May 
1955, the veteran reported that he experienced headaches and 
that his right eye would also ache.  He indicated that it 
would water and then become very dry.  Visual examination was 
found to be normal.

The Board notes that the record is negative for any further 
complaints regarding the veteran's right eye until a December 
2000 VA clinical record in which it was noted that he had 
reported some blurring in his right eye.  The examiner noted 
that visual acuity was 20/25 in the right eye and 20/20 in 
the left eye.  Examination revealed early evidence of 
cataract formation, greater in the left eye than in the right 
eye.  The examiner indicated that no other pathology was 
found.

In August 2002, the veteran underwent a VA ophthalmologic 
examination in which corrected visual acuity was found to be 
20/30 in the right eye and 20/25 in the left.  It was noted 
that the veteran complained of headaches, pain, dizzy spells, 
shakiness, and trouble breathing.  Examination revealed some 
facial scars about the right eye.  The examiner noted that 
motility and slit lamp examination was negative, and that his 
ophthalmoscopic was also negative.  Intraocular pressures 
were found to be 16 in both the right and left eyes.  The 
examiner concluded that the veteran had no eye pathology.  
The examiner further noted that there was no relationship 
between the right eye symptoms and his service-connected 
brain disease or his facial scars.

A VA clinical record dated in December 2003 shows that the 
veteran was seen by an ophthalmologist after reporting that 
his eyeglasses were not working as well as they used to.  The 
examiner noted a history of cataracts, and the veteran was 
prescribed artificial tears.

In light of this record, the Board concludes that the 
preponderance of the evidence is against granting service 
connection for an eye disorder.  In this regard, the Board 
found the most probative evidence of record to be the report 
of the August 2002 VA examination, which revealed no current 
pathology in either eye.  The Board recognizes that the 
examiner did not specifically indicate that he had reviewed 
the veteran's claims folder.  However, the Board finds that 
such a review would not be relevant to the examiner's 
clinical findings as to current disability.  Therefore, as 
the probative weight of this opinion rests on the examiner's 
finding of no current pathology, the Board finds the lack of 
notation as to the examiner having reviewed the record to be 
irrelevant.

The Board has considered the veteran's service medical 
records, which reveal that the veteran experienced a 
temporary loss of vision in one eye after the initial in-
service injury.  However, the veteran's medical records show 
that this loss of vision quickly resolved and did not recur 
during service or at any time after service.  The fact that a 
condition or injury occurred in service alone is not enough 
to establish service connection; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  

In this case, VA examinations were conducted in 1948 and 
1955.  Although some subjective complaints were noted at that 
time, both examiners specifically found that visual 
examination was normal.  The Board believes these reports to 
be consistent with the most recent VA examination in August 
2002, which was negative for any evidence of eye pathology.

Although the Board recognizes that the veteran does have a 
history of refractive error in the eyes, refractive error is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9 (2004); VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07. 

In addition, although recent outpatient records also suggest 
that the veteran may have a history of cataracts, the VA 
examination conducted in August 2002 was negative for any 
current findings of cataracts, and there is no medical 
evidence of record suggesting that the history of cataracts 
has any relationship to the veteran's in-service injury or to 
a service-connected disability.  

In summary, as the preponderance of the evidence is against 
finding that the veteran has a current eye disorder, the 
Board concludes that service connection for an eye disorder 
must be denied.


ORDER

Entitlement to an increased evaluation for post-concussion 
syndrome, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to a compensable evaluation for a service-
connected scar of the forehead is denied.

Entitlement to service connection for an eye disorder is 
denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


